The bill of exceptions does not recite that it contains all of the evidence.
Where a case is tried and determined by the court without a jury, and the bill of exceptions does not purport to set out all of the evidence, this court will presume any state of the evidence to sustain the judgment rendered on the facts. 1 Mich. Ala. Dig. p. 506, § 907; 13 Mich. Ala. Dig. p. 151, § 907.
The granting or refusal of a continuance, under the circumstances, was within the discretion of the trial court, and such discretion was not abused. Knowles v. Blue, 209 Ala. 27,95 So. 481; Murph v. State, 153 Ala. 67, 45 So. 208; Wimberly v. Windham, 104 Ala. 409, 16 So. 23, 53 Am. St. Rep. 70; 1 Mich. Ala. Dig. p. 540, § 966.
The judgment is affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.